DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blayvas et al., Pub. No.: US 20170090478 A1, in view of NILSSON et al., Pub. No.: US 20150073663 A1, further in view of Valois, Pub. No.: US 20170343654 A1 .

Regarding claim 1, Blavyas et al. discloses a computing system that controls an autonomous vehicle, the computing system ([0078] Unless specifically stated otherwise, as apparent from the following discussions, it is appreciated that throughout the specification discussions utilizing terms such as “processing”, “computing”, “calculating”, “determining”, or the like, refer to the action and/or processes of a computer or computing system, or comprising:
one or more processors ([0184] “a navigation processor comprising processing circuitry adapted to determine an initial optimal route”); and
one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the computing system to perform operations ([0079] Embodiments of the present invention may include apparatuses for performing the operations herein. This apparatus may be specially constructed for the desired purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including hard disc drives, Solid State Drives, flash memory, random access memories (RAMs), or any other type of media suitable for storing electronic instructions.), the operations comprising:
determining one or more objects of interest having a predetermined manner of interaction with a lane sequence associated with a nominal path for the autonomous vehicle ([0142] 250 is the model of the microenvironment, which is the model of the physical environment in the vehicle's adjacent vicinity, necessary for planning of the current motion, modelling of the response of the motion actuators, search for and prediction of road interrupts and planning of the maneuvering. For the wheeled vehicle the microenvironment may include the 3 dimensional map of the road and the terrain currently surrounding the vehicle, quality and state of the road and terrain surface (e.g. type of surface, if it is wet, icy, covered by snow, dust, gravel, sand, etc.) estimates of the friction coefficients, wind force and direction, precipitation. The microenvironment model includes all the vehicles, people, objects and animals which are close enough to have a chance to interfere with the vehicle's motion.);
generating at least one constraint for at least one of the one or more objects of interest, at least one constraint identifying regions along the nominal path that the autonomous vehicle cannot be at certain times ([0034] According to some embodiments of the present invention, the detailed desired trajectory along the current section of the path is calculated. It is calculated to continue the current vehicle speed and direction, and minimizing the cost function (019B), taking into account the constraints of the path and local environment, information from sensors perceiving the path, environment, vehicle, passengers and load, legal requirements on the speed and location, physical limitations of the vehicle and its motion actuators, and considerations of safety, speed, comfort and price of the path. & [0036] According to some embodiments of the present invention, the trajectory in space is routed according to the selected destination, physical constraints of the navigation space, and physical limitations of the vehicle. For example, the path for the wheeled vehicle is routed along the appropriate roads; the trajectory for the airplane—along the appropriate air traffic routes, taking into account airspace rules, air traffic, weather, latest updates from traffic control, physical properties and limitations of the airplane etc.; similarly the route for the ship or boat is constructed according the navigation maps, weather forecasts, traffic patterns etc.),
wherein the at least one constraint is defined as a constraint area in a multi-dimensional space ([0179] “Now let us consider the multi-dimensional space, which dimensions are formed by the various parameters characterizing the state of the airplane and its flight: airplane speed, weight, air density, banking angle, state of the flaps, angle of attack, motor thrust, etc. The dimensionality of this space equals to the number of parameters spanning this space. The safe operation of the airplane is secured only within certain limits of these parameters, which are defined by a certain subspace within this parametric space.): 
Blayvas et al. is not explicitly disclosing “determining a trajectory path through a portion of the multi-dimensional space”, however  NILSSON et al., US 20150073663 A1, teaches MANOEUVER GENERATION FOR AUTOMATED DRIVING and discloses;
determining a trajectory path through a portion of the multi-dimensional space that does not include the constraint area, wherein determining the trajectory path  ([0153] Further, according to the present application is also envisaged a method for manoeuvre generation for automated driving on a one-way road of a vehicle (e) hosting the arrangement, the host vehicle (e) further comprising one or more advanced driver assistance systems, where the method comprises the steps of: repeatedly, with a fix time interval, determining a collision free reference trajectory for longitudinal and lateral movement of the host vehicle (e) allowing the host vehicle (e) to retain a desired velocity and maintain the host vehicle in a preferred lane utilizing model predictive control and quadratic program formulation; utilizing a control scheme where the structured environment of the one-way road is exploited in order to linearly formulate collision avoidance constraints, performing the manoeuvre generation through solving the quadratic program, controlling the one or more advanced driver assistance systems to perform the generated manoeuvre.) 
NILSSON et al. teaches that these features are useful in order to determine a collision free reference trajectory for longitudinal and lateral movement of the host vehicle allowing the host vehicle.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by NILSSON et al. with the system disclosed by Blayvas et al. in order to determine a collision free reference trajectory for longitudinal and lateral movement of the host vehicle in order to linearly formulate collision avoidance constraints and to control the one or more advanced driver assistance systems to perform the generated manoeuvre (see para.[0014]).
Further, Blayvas et al. in view of NILSON et al. is not explicitly disclosing “determining the trajectory path based at least in part on the scoring of the candidate trajectory paths”, however  Valois, US 20170343654 A1, teaches  VEHICLE SENSOR CALIBRATION SYSTEM and discloses; comprises:
determining a set of candidate trajectory paths through the multidimensional space,
scoring the candidate trajectory paths in the set of candidate trajectory paths, and
determining the trajectory path based at least in part on the scoring of the candidate trajectory paths ([0052] In certain implementations, the event logic 324 can trigger low level responses to detected events. A detected event can correspond to a roadway condition, obstacle, or object of interest which, when detected, poses a potential hazard or threat of collision to the vehicle 300. By way of example, a detected event can include an object in the road segment, heavy traffic ahead, and/or wetness or other environmental conditions on the road segment. The event logic 324 can use sensor data 311 from cameras, LIDAR, radar, sonar, or various other image or sensor component sets in order to detect the presence of such events as described. For example, the event logic 324 can detect potholes, debris, objects projected to be on a collision trajectory, and the like. Thus, the event logic 324 can detect events which enable the control system 320 to make evasive actions or plan for any potential hazards. & [0053] When events are detected, the event logic 324 can signal an event alert 329 that can classify the event and indicates the type of avoidance action to be performed. Additionally, the control system 320 can determine whether an event corresponds to a potential incident with a human driven vehicle, a pedestrian, or other human entity external to the SDV 300. In turn, the vehicle control 328 can determine a low level response based on a score or classification of the event. Such response can correspond to an event avoidance action 323, or an action that the vehicle 300 can perform to maneuver the vehicle 300 based on the detected event and its score or classification. By way of example, the vehicle response can include a slight or sharp vehicle maneuver for avoidance using a steering control mechanism and/or braking component. The event avoidance action 323 can be signaled through the commands 335 for controllers 340 of the vehicle interface subsystem 350.):
Valois et al. teaches that these features are useful in order to provide the sensor system of the SDV with a sensor view of the plurality of fiducial targets.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Valois et al. with the system disclosed by Blayvas et al. in order to provide “full vehicle” calibration self-driving vehicle (SDV) sensor systems involve a complete accuracy and position calibration with all sensors in their final location on the SDV (see para. [0009]).
Further Blavyas et al discloses;
determining a motion plan based at least in part on trajectory path: ([0020] Knowledge and application of physical models of the motion controllers and the vehicle environment, as well as further solving of the mechanical equations of motion for the vehicle allows to obtain the full extent of physically possible motions and trajectories of the vehicle. This in turn allows for search of truly optimal navigation paths among all the paths physically possible for a given vehicle, its controllers and environment. & [0029] According to some embodiments of the present invention, the navigation system proceeds as follows: After receiving the destination request, the system plans the general route. The initial planning of an optimal path is similar to what the modern satellite navigator systems are doing—i.e. they are planning the route from the start to the destination. The difference with the conventional navigator systems is that the path is planned optimizing the overall cost function—including the safety of the journey, and expenses over the fuel, vehicle etc.; also the planned path will include the markings along the way of the expected vehicle speed.); and 
controlling motion of the autonomous vehicle based at least in part on the motion plan ([0040] Continuously look for the new road interrupt. The road interrupt is an event of change of the environment such that the planned motion along the latest planned route will result in collision or endangering of the vehicle, its passengers or people, animals or property outside the vehicle. Upon detection of the road interrupt, the system calculates the optimal reaction that eliminates or minimizes the ‘cost’, and performs it. The criteria of optimality for the trajectory change may include the safety of the passengers and people, safety of the vehicle and surrounding vehicles and property, traffic rules and prescriptions, comfort of the passengers, time and cost of travel, etc. The optimal change of the trajectory can be calculated by solution of the constrained minimization problem where the criteria of optimality are included into the cost function, and the solutions are constrained by physical limitations of the vehicle capabilities, navigation space and traffic rules, and physical 

Regarding claim 2, Blavyas et al. discloses the computing system of claim 1, wherein the multi-dimensional space comprises at least a time dimension and a distance dimension relative to travel along the nominal path ([0179] Other limitations of the airplane navigation are that the limitations of weather, wind, visibility, requirement of certain type of airfields for landing, traffic separation etc. Now let us consider the multi-dimensional space, which dimensions are formed by the various parameters characterizing the state of the airplane and its flight: airplane speed, weight, air density, banking angle, state of the flaps, angle of attack, motor thrust, etc. The dimensionality of this space equals to the number of parameters spanning this space. The safe operation of the airplane is secured only within certain limits of these parameters, which are defined by a certain subspace within this parametric space. & [0183] FIG. 11 illustrates the mechanism of search for optimal navigation solutions on the example of the cost functions drawn as a function of vehicle speed. It is serving to illustrate the disclosed method of search for optimal navigation routes, and optimal navigation maneuvers, including the responses to the road interrupts as the solution to the constrained minimization problem. The problems of constrained minimization are known to the people skilled in the appropriate branches of applied mathematics and physics. First the ‘cost function’ is constructed, which reflects the criteria of optimality for the given problem, and complies with the physical limitations and characteristics of the vehicle and its environment. 1110 indicates the requirement of minimizing the travel time, and shows that the travel time decreases with the increase of the vehicle speed. 1120 indicates the cost of fines, above the certain speed limit, as well as their rising probability and value. The horizontal arrows indicate the variability of speed limits in different road sections or conditions. 1130 indicates the travel safety, with the risks usually rising with the rise of speed. 1140 indicates the fuel expenses, indicating the rise of fuel consumption with the rise of the speed. Finally, 1150 shows an overall cost function, summarizing the fuel expenses 1140, travel time 1110, potential fines 1120 and safety 1130 

Regarding claim 3, Blavyas et al. discloses the computing system of claim 2, wherein determining the trajectory path comprises determining a low-cost trajectory path through the portion of the multi-dimensional space that minimizes exposure to the constraint area ([0020] Knowledge and application of physical models of the motion controllers and the vehicle environment, as well as further solving of the mechanical equations of motion for the vehicle allows to obtain the full extent of physically possible motions and trajectories of the vehicle. This in turn allows for search of truly optimal navigation paths among all the paths physically possible for a given vehicle, its controllers and environment. & [0021] “The optimality is formulated as a tradeoff between multiple factors, which are often mutually competing. For example optimal navigation may mean: safe to the passengers and people along the way; fast; complying to the road signs, traffic lights, the rules and limitations of the road; minimizing the cost; environmentally friendly; comfortable and with the nice view along the road.” & [0022] “The requirement of shorter time on the way may contradict a requirement of low fuel consumption and low cost of navigation. Many other factors are mutually influencing, and optimizing and perfecting the one of them will come on account of other factors.” & 0036] “the trajectory in space is routed according to the selected destination, physical constraints of the navigation space, and physical limitations of the vehicle. For example, the path for the wheeled vehicle is routed along the appropriate roads; the trajectory for the airplane—along the appropriate air traffic routes, taking into account airspace rules, air traffic, weather, latest updates from traffic control, physical [0198] [0198] According to some embodiments, said navigation processor includes route planning logic and a route execution unit, wherein: a. The route planning logic is configured to: i. receive: a starting point, a destination point, a map from said data storage, environmental characteristics of an area in the map, and a set of navigation preferences, and ii. Construct the initial optimal route, optimal for the vehicle in terms of the received set of navigation preferences. b. The route execution unit monitors traversal of the vehicle on the initial optimal route, continuously monitoring for interrupts of the initial optimal route, wherein interrupts of the initial optimal route are new circumstances by which a change or modification of the initial optimal route, or its execution, are desired based on a resolution of the constrained minimization problem factoring the new circumstances.).

Regarding claim 4, Blavyas et al. discloses the computing system of claim 3, wherein determining the low-cost trajectory path through the portion of the multi-dimensional space ([0092] Knowledge and application of physical models of the motion controllers and the vehicle environment, as well as further solving of the mechanical equations of motion for the vehicle allows to obtain the full extent of physically possible motions and trajectories of the vehicle. This in turn allows for search of truly optimal navigation paths among all the paths physically possible for a given vehicle, its controllers and environment. & [0094] The requirement of shorter time on the way may contradict a requirement of low fuel consumption and low cost of navigation. Many other factors are mutually influencing, and optimizing and perfecting the one of them will come on account of other factors. For example, the common fashion is to suggest some kind of “absolute 100%” safety to the passengers and people outside of the vehicle. However the claim that navigation can be performed with 100% safety is a dangerous hypocrisy, based on lack of understanding, and that will inevitably result in the heavy consequences. Consider the vehicle with the passengers inside moving from a start to the destination. Some other vehicle can strike into it, some bystander may jump under the wheels, a bridge comprises:
determining the set of candidate trajectory paths through the multi-dimensional space ([0033] According to some embodiments of the present invention, for navigation along the path, the appropriate section of the path starting from the current vehicle location, and ended at some sufficient distance along the path, depending by the range of sensors, vehicle speed and other factors is iteratively selected. & [0179] Other limitations of the airplane navigation are that the limitations of weather, wind, visibility, requirement of certain type of airfields for landing, traffic separation etc. Now let us consider the multi-dimensional space, which dimensions are formed by the various parameters characterizing the state of the airplane and its flight: airplane speed, weight, air density, banking angle, state of the flaps, angle of attack, motor thrust, etc. The dimensionality of this space equals to the number of parameters spanning this space. The safe operation of the airplane is secured only within certain limits of these parameters, which are defined by a certain subspace within this parametric space. & [0197] According to some embodiments, determining an initial optimal route includes applying equations of motion to find the vehicle trajectory minimizing said cost function.):
generating a score for each candidate trajectory path in the set of candidate trajectory paths ([0011] The problem of autonomous navigation can be defined as the problem of displacement of the vehicle in the environment from certain initial position or start {right arrow over (X)}.sub.S to a certain final position or destination {right arrow over (X)}.sub.F. For the sake of brevity, the {right arrow over (X)} will usually denote a complete description of vehicles position in space and include both coordinates of its center of mass {x.sub.1, x.sub.2, x.sub.3} and the angles of its rotation relatively to some pre-selected coordinate system: {right arrow over (X)}={x.sub.1, x.sub.2, x.sub.3, φ.sub.1, φ.sub.2, φ.sub.3}. The coordinates can be spatial coordinates in the Euclidian system, and the angles can be the angles of roll, pitch and yaw or the angles along the principle axes of the vehicle's moment of inertia. Other type of spatial coordinates and angles can be chosen for the sake of convenience, such as spherical coordinates, Euler Angles, quaternions, etc.); and
determining the low-cost trajectory path based at least in part on the scores for each candidate trajectory- path in the set of candidate trajectory paths ([0054] The equations presented above describe the motion of the vehicle and can be used to predict its trajectory, and search for optimal control. & [0027] “during movement on the opposite lane the safety risk rises sharply, and therefore in order to minimize the overall cost function the time on the opposite lane should be decreased, which might be attainable by slight exceeding of the legal speed limit.” & [0029] “After receiving the destination request, the system plans the general route. The initial planning of an optimal path is similar to what the modern satellite navigator systems are doing—i.e. they are planning the route from the start to the destination. The difference with the conventional navigator systems is that the path is planned optimizing the overall cost function—including the safety of the journey, and expenses over the fuel, vehicle etc.; also the planned path will include the markings along the way of the expected vehicle speed. & [0030] According to some embodiments of the present invention, the planning stage can be similar to modern navigation aid systems, which are planning to shortest path. Some optional novel features exist in the disclosed system: the destination request can come along with further mission description or attributes, which are translated into the cost function (019B). For example for 

Regarding claim 5, Blavyas et al. discloses the computing system of claim 3, wherein determining the trajectory path comprises translating the low-cost trajectory path into a set of navigation decisions based at least in part on whether the low-cost trajectory path passes above or below the constraint area associated with the at least one object of interest within the multi-dimensional space ([0030] According to some embodiments of the present invention, the planning stage can be similar to modern navigation aid systems, which are planning to shortest path. Some optional novel features exist in the disclosed system: the destination request can come along with further mission description or attributes, which are translated into the cost function (019B). For example for urgent medical evacuation the cost of time delays will be higher than for recreational voyage. The route is planned to minimize the expected overall cost function, taking into account considerations of safety, time, cost, and other possible factors.  & [0198] According to some embodiments, said navigation processor includes route planning logic and a route execution unit, wherein: a. The route planning logic is configured to: i. receive: a starting point, a destination point, a map from said data storage, environmental characteristics of an area in the map, and a set of navigation preferences, and ii. construct the initial optimal route, optimal for the vehicle in terms of the received set of navigation preferences. b. The route execution unit monitors traversal of the vehicle on the initial optimal route, continuously monitoring for interrupts of the initial optimal route, wherein interrupts of the initial optimal route are new circumstances by which a change or modification of the initial 

Regarding claim 6, Blavyas et al. discloses the computing system of claim 2, the operations further comprising generating at least one buffer zone relative to the at least one constraints, the at least one buffer zone descriptive of an additional area in the multi-dimensional space for having further clearance relative to an the at least one object of interest ([0172] In block 660 the reaction to the possibly detected road interrupt, detected in 640 or route deviation detected in 650 is calculated. It can be a speed reduction, or stopping the vehicle or steering etc. If the vehicle is an airplane, and the situation interrupt is a fire on board, the reaction can be communication to the traffic control and request of the nearest suitable airfield for emergency landing. If the vehicle is a sailboat, and the situation interrupt is a man over board, than the reaction may include notification of human crew, speed reduction, notification of all the nearby ships, and maneuver towards the man-over-board. If the vehicle is the wheeled vehicle during a sharp turn in the mountain road, and the situation interrupt is the exploded front tire, than the possible reaction may include the speed reduction with simultaneous corrective steering to safely come for the safe protected place, or at least to minimize the penalty in terms of risk to the life and damage of the car. & [0184] According to some embodiments, there may be provided an exemplary autonomous vehicle navigation system (AVNS) for automatically navigating a vehicle, which system may comprise: a data storage for storing one or more data sets physically describing one or more areas (e.g. maps);an electronic interface for receiving data relating to the one or more areas from external data sources; an electronic interface for controlling one or more controls of the vehicle; an electronic interface for receiving parameters relating to motion of the vehicle from physical sensors; a navigation processor comprising processing circuitry adapted to determine an initial optimal route for traversing the vehicle from a given point in the one or more areas to another point in the one or more areas by computationally resolving a constrained minimization problem, wherein: (i) constraints of the constrained minimization problem are .

Regarding claim 7, Blavyas et al. discloses the computing system of claim 2, wherein constraint area is defined by a constraint sequence of linear constraints that are successively sampled over a duration in time and sequentially combined to create the constraint sequence ([0013] The vehicle is navigated from a start to destination along a certain path or trajectory, which can be described as a sequence of vehicle positions at certain moments of time, or, more accurately, as parametric dependence of vehicle position {right arrow over (X)} on the time t: {right arrow over (X)}={right arrow over (X)}(t) & [0176] FIG. 8 shows some of the blocks of the automatic driving system implementing the control of the home robot. After obtaining a new mission in 810, the route is planned in 820, taking into account the map of operational microenvironment and the sensor data about the obstacles, humans and animals in it. The route is divided into the sequence of steps. During performance of each step 830 the processing of the sensor data allows to detect a possible Mission Interrupt in 840 (also referred to as road challenge/road interrupt / situation interrupt/road situation etc.) The examples of Mission Exception can be a piece of furniture obscuring the route, human or pet crossing the route. If re-routing and re-planning is possible, then the route is updated in 820, otherwise the mission is aborted and the robot is ready for the new mission.).

Regarding claim 8, Blavyas et al. discloses the computing system of claim 1, wherein determining the one or more objects of interest that are interacting with a lane sequence associated with the nominal path for the autonomous vehicle comprises classifying each object of interest as a blocking object or a non-blocking object based at least in part on a manner of interaction that the object of interest has with a given lane sequence ([0037] In addition to moving the vehicle along the constructed route, as described above, the navigation system has another important functionality, which is interactive reaction to changes and arising situations. & [0152] Communication 390 may also be used for vehicle to vehicle communication. Communication 390 may be also used to notify other vehicles about navigational intentions and conditions, to be informed about their intentions and to negotiate maneuvers, such as lane changes, crossing road junctions, mutual collision 

Regarding claim 9, Blavyas et al. discloses the computing system of claim 8, the operations further comprising determining a side of the nominal path for the autonomous vehicle associated with one or more  of the objects of interest determined to be non-blocking objects ([0139] 220 denotes the geometric model of the vehicle, and its convex hull, which is necessary to estimate potential collisions. Structural integrity of the vehicle is preserved via preventing the collisions, accelerations and forces acting on the vehicle. Airplane piloting can serve a good example, since there are maximum speeds, accelerations, loads which may depend on state of flaps, gear, speed and other parameters which must be maintained in order to guarantee the vehicle integrity & [0172] In block 660 the reaction to the possibly detected road interrupt, detected in 640 or route deviation detected in 650 is calculated. It can be a speed reduction, or stopping the vehicle or steering etc. If the vehicle is an airplane, and the situation interrupt is a fire on board, the reaction can be communication to the traffic control and request of the nearest suitable airfield for emergency landing. If the vehicle is a sailboat, and the situation interrupt is a man over board, than the reaction 

Regarding claim 10, Blavyas et al. discloses the computing system of claim 1, wherein determining the one or more objects of interest that are interacting with the lane sequence associated with the nominal path for the autonomous vehicle comprises determining one or more yield zones that are associated with the one or more objects of interest or with one or more fixed locations along the lane sequence ([0029] According to some embodiments of the present invention, the navigation system proceeds as follows: After receiving the destination request, the system plans the general route. The initial planning of an optimal path is similar to what the modern satellite navigator systems are doing—i.e. they are planning the route from the start to the destination. The difference with the conventional navigator systems is that the path is planned optimizing the overall cost function—including the safety of the journey, and expenses over the fuel, vehicle etc.; also the planned path will include the markings along the way of the expected vehicle speed. & [0033] According to some embodiments of the present invention, for navigation along the path, the appropriate section of the path starting from the current vehicle location, and ended at some sufficient distance along the path, depending by the range of sensors, vehicle speed and other factors is iteratively selected. & [0184] According to some embodiments, there may be provided an exemplary autonomous vehicle navigation system (AVNS) for automatically navigating a vehicle, which system may comprise: a data storage for storing one or more data sets physically describing one or more areas (e.g. maps);an electronic interface for receiving data relating to the one or more areas from external data sources; an electronic interface for controlling one or more controls of the vehicle; an electronic interface for receiving parameters relating to motion of the vehicle from physical 

Regarding claim 11, Blavyas et al. discloses the computing system of claim 1, the operations further comprising generating a constraint within the multi-dimensional space corresponding to a speed zone indicative of limitations on travel speed for the autonomous vehicle ([0034] According to some embodiments of the present invention, the detailed desired trajectory along the current section of the path is calculated. It is calculated to continue the current vehicle speed and direction, and minimizing the cost function (019B), taking into account the constraints of the path and local environment, information from sensors perceiving the path, environment, vehicle, passengers and load, legal requirements on the speed and location, physical limitations of the vehicle and its motion actuators, and considerations of safety, speed, comfort and price of the path.).

Regarding claim 12, Blavyas et al. discloses the computing system of claim 1, wherein;
the operations further comprise determining a route maneuver comprising a sequence of one or more successive lane sequences associated with the nominal path for the autonomous vehicle at a given time ([0152] Communication 390 may also be used for vehicle to vehicle communication. Communication 390 may be also used to notify other vehicles about navigational intentions and conditions, to be informed about their intentions and to negotiate maneuvers, such as lane changes, crossing road junctions, mutual collision avoidance and so on. In other words, Communication 390 may be used to coordinate navigation of the vehicle with navigation/movement of other vehicles and/or other vehicle navigation systems, to optimize interaction between the vehicles.); and
determining one or more objects of interest that are interacting with a lane sequence is implemented for at least one of the one or more successive lane sequences in the route maneuver ([0142] 250 is the model of the microenvironment, which is the model of the physical environment in the vehicle's adjacent vicinity, necessary for planning of the current motion, modelling of the response of the motion actuators, search for and prediction of 

Regarding claim 13, Blavyas et al. discloses the computing system of claim 1, wherein the trajectory path is associated with a set of navigation decisions relative to the one or more objects of interest, the set of navigation decisions comprising   one or more of a navigation decision to lead or follow an object of interest or a navigation decision to yield or clear an object of interest ([0149] 330 denotes the sensors of the vehicle, corresponding to the all the various type of sensors acquiring and measuring the various parameters of the environment and the vehicle, they include the video cameras, 3D scanners, pressure and wind speed measurement sensors, depth meters, radars, sonars; measurements of speed, acceleration, force, vibration, pressures oil, temperature, etc. Their information is acquired, digitized and transferred to microenvironment model 310, vicinity map and model reflecting the positions of the objects, subjects, surfaces, rules, terrain map 320. Both the Microenvironment model 310 and the Vicinity Map 320 contribute into the route planning and possible re-planning which is illustrated by “Navigation” in 340. Also both Microenvironment 310 model and Vicinity Map 320 contribute to the “Tactical Motion” 350, which illustrates where the vehicle reactions to the road interrupts are planned and performed. Some of the examples of situations and Tactical Motion responses are: recognition of the bump on the road in front of the car, and maneuver to reduce the speed, and drive around it, if the road and adjacent traffic allow it; reaction to jump of the child or animal onto the road; reaction to a rupture of the tire; tactical motion of the boat in the hard weather to meet the rolling wave at the favorable angle; adjustment of the airplane piloting to the air turbulence, etc. & [0166] The 

Regarding claim 14, Blavyas et al. discloses the computing system of claim 1, the operations further comprising pruning at least one constraint  when a first portion of navigation decisions in the set of navigation decisions renders the subset of the constraints as no longer affecting a second portion of navigation decisions in the set of navigation decisions ([0134] For these cases motion actuators of the vehicle are based mostly on the friction with the road or surface. Air and wind usually have secondary and less important influence, except for high speeds of the car and strong winds. For the legged walking machines—the reaction between the legs and surface, friction, maximum force supported by the leg should be evaluated from the microenvironment model, surface model, friction measurement and estimation, load on the leg can be calculated or measured by built in sensors; change of moment of inertia, center of mass, shape and moments of forces applied to the vehicle due leg extension and evaluated and considered in the equations of motion. FIG. 1 shows a block diagram of an exemplary system for autonomous vehicle navigation; & [0184] According to some embodiments, there may be provided an exemplary autonomous vehicle navigation system (AVNS) for automatically navigating a vehicle, which system may comprise: a data storage for storing one or more data sets physically describing one or more areas (e.g. maps);an electronic interface for receiving 

Regarding claim 15, Blavyas et al. discloses an autonomous vehicle, comprising:
one or more processors ([0184] “a navigation processor comprising processing circuitry adapted to determine an initial optimal route”); and
one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (([0079] Embodiments of the present invention may include apparatuses for performing the operations herein. This apparatus may be specially constructed for the desired purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including hard disc drives, Solid State Drives, flash memory, random access memories (RAMs), or any other type of media suitable for storing electronic instructions.),), the operations comprising;
determining one or more objects of interest having a predetermined manner of interaction with a lane sequence associated with a nominal path for an autonomous vehicle (([0142] 250 is the model of the microenvironment, which is the model of the physical environment in the vehicle's adjacent vicinity, necessary for planning of the current motion, modelling of the response of the motion actuators, search for and prediction of road interrupts and planning of the maneuvering. For the wheeled vehicle the microenvironment may include the 3 dimensional map of the road and the terrain currently surrounding the vehicle, quality and state of the road and terrain surface (e.g. type of surface, if it is wet, icy, covered by snow, dust, gravel, sand, etc.) estimates of the friction coefficients, wind force and direction, precipitation. The microenvironment model includes 
generating at least one of constraint for each of the one or more objects of interest ([0034] According to some embodiments of the present invention, the detailed desired trajectory along the current section of the path is calculated. It is calculated to continue the current vehicle speed and direction, and minimizing the cost function (019B), taking into account the constraints of the path and local environment, information from sensors perceiving the path, environment, vehicle, passengers and load, legal requirements on the speed and location, physical limitations of the vehicle and its motion actuators, and considerations of safety, speed, comfort and price of the path. & [0036] According to some embodiments of the present invention, the trajectory in space is routed according to the selected destination, physical constraints of the navigation space, and physical limitations of the vehicle. For example, the path for the wheeled vehicle is routed along the appropriate roads; the trajectory for the airplane—along the appropriate air traffic routes, taking into account airspace rules, air traffic, weather, latest updates from traffic control, physical properties and limitations of the airplane etc.; similarly the route for the ship or boat is constructed according the navigation maps, weather forecasts, traffic patterns etc.), 
wherein the at least one constraint is defined as a constraint area in a multi-dimensional space, the multi-dimensional space comprising at least a time dimension and a distance dimension relative to travel along the nominal path (([0179] Other limitations of the airplane navigation are that the limitations of weather, wind, visibility, requirement of certain type of airfields for landing, traffic separation etc. Now let us consider the multi-dimensional space, which dimensions are formed by the various parameters characterizing the state of the airplane and its flight: airplane speed, weight, air density, banking angle, state of the flaps, angle of attack, motor thrust, etc. The dimensionality of this space equals to the number of parameters spanning this space. The safe operation of the airplane is secured only within certain limits of these parameters, which are defined by a certain subspace within this parametric space. & [0183] FIG. 11 illustrates the mechanism of search for optimal navigation solutions on the example of the cost functions drawn as a function of 
the constraint area identifying regions along the nominal path that the autonomous vehicle cannot be at certain times ([0034] According to some embodiments of the present invention, the detailed desired trajectory along the current section of the path is calculated. It is calculated to continue the current vehicle speed and direction, and minimizing the cost function (019B), taking into account the constraints of the path and local environment, information from sensors perceiving the path, environment, vehicle, passengers and load, legal requirements on the speed and location, physical limitations of the vehicle and its and
Blayvas et al. is not explicitly disclosing “determining a trajectory path through a portion of the multi-dimensional space”, however  NILSSON et al., US 20150073663 A1, teaches MANOEUVER GENERATION FOR AUTOMATED DRIVING and discloses; 
determining a trajectory path through a portion of the multi-dimensional space that does not include the constraint area, wherein determining the trajectory path  ([0153] Further, according to the present application is also envisaged a method for manoeuvre generation for automated driving on a one-way road of a vehicle (e) hosting the arrangement, the host vehicle (e) further comprising one or more advanced driver assistance systems, where the method comprises the steps of: repeatedly, with a fix time interval, determining a collision free reference trajectory for longitudinal and lateral movement of the host vehicle (e) allowing the host vehicle (e) to retain a desired velocity and maintain the host vehicle in a preferred lane utilizing model predictive control and quadratic program formulation; utilizing a control scheme where the structured environment of the one-way road is exploited in order to linearly formulate collision avoidance constraints, performing the manoeuvre generation through solving the quadratic program, controlling the one or more advanced driver assistance systems to perform the generated manoeuvre.) 
NILSSON et al. teaches that these features are useful in order to determine a collision free reference trajectory for longitudinal and lateral movement of the host vehicle allowing the host vehicle.
NILSSON et al. with the system disclosed by Blayvas et al. in order to determine a collision free reference trajectory for longitudinal and lateral movement of the host vehicle in order to linearly formulate collision avoidance constraints and to control the one or more advanced driver assistance systems to perform the generated manoeuvre (see para.[0014]).
Further, Blayvas et al. in view of NILSON et al. is not explicitly disclosing “determining the trajectory path based at least in part on the scoring of the candidate trajectory paths”, however  Valois, US 20170343654 A1, teaches  VEHICLE SENSOR CALIBRATION SYSTEM and discloses; comprises
determining a set of candidate trajectory paths through the multi-dimensional space,  scoring the candidate trajectory paths in the set of candidate trajectory paths, and determining the trajectory path based at least in part on the scoring of the candidate trajectory paths ([0052] In certain implementations, the event logic 324 can trigger low level responses to detected events. A detected event can correspond to a roadway condition, obstacle, or object of interest which, when detected, poses a potential hazard or threat of collision to the vehicle 300. By way of example, a detected event can include an object in the road segment, heavy traffic ahead, and/or wetness or other environmental conditions on the road segment. The event logic 324 can use sensor data 311 from cameras, LIDAR, radar, sonar, or various other image or sensor component sets in order to detect the presence of such events as described. For example, the event logic 324 can detect potholes, debris, objects projected to be on a collision trajectory, and the like. Thus, the event logic 324 can detect events which enable the control system 320 to make evasive actions or plan for any potential hazards. & [0053] When events are detected, the event logic 324 can signal an event alert 329 that can classify the event and indicates the type of avoidance action to be performed. Additionally, the control system 320 can determine whether an event corresponds to a potential incident with a human driven vehicle, a pedestrian, or other human entity external to the SDV 300. In turn, the vehicle control 328 can determine a low level response based on a score or classification of the event. Such response can correspond to an event avoidance action 323, or an action that the vehicle 300 can perform to maneuver the vehicle 300 based on the detected event and its score or classification. By way of example, the vehicle response can include a slight or sharp vehicle maneuver for avoidance using a steering control mechanism and/or braking component. The event avoidance action 323 can be signaled through the commands 335 for controllers 340 of the vehicle interface subsystem 350.).
Valois et al. teaches that these features are useful in order to provide the sensor system of the SDV with a sensor view of the plurality of fiducial targets.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Valois et al. with the system disclosed by Blayvas et al. in order to provide “full vehicle” calibration techniques of self-driving vehicle (SDV) sensor systems involve a complete accuracy and position calibration with all sensors in their final location on the SDV (see para. [0009]).

Regarding claim 16, Blavyas et al. discloses the autonomous vehicle of claim 15, wherein determining the trajectory path comprises:
determining a low-cost trajectory path through the portion of the multi-dimensional space that minimizes exposure to the constraint areas ([0020] Knowledge and application of physical models of the motion controllers and the vehicle environment, as well as further solving of the mechanical equations of motion for the vehicle allows to obtain the full extent of physically possible motions and trajectories of the vehicle. This in turn allows for search of truly optimal navigation paths among all the paths physically possible for a given vehicle, its controllers and environment. & [0021] “The optimality is formulated as a tradeoff between multiple factors, which are often mutually competing. For example optimal navigation may mean: safe to the passengers and people along the way; fast; complying to the road signs, traffic lights, the rules and limitations of the road; minimizing the cost; environmentally friendly; comfortable and with the nice view along the road.” & [0022] “The requirement of shorter time on the way may contradict a requirement of low fuel consumption and low cost of navigation. Many other factors are mutually influencing,  and 
translating the low-cost trajectory path into a set of navigation decisions based at least in part on whether the trajectory path passes above or below the constraint area associated with the at least one  object of interest within the multi-dimensional space ([0030] According to some embodiments of the present invention, the planning stage can be similar to modern navigation aid systems, which are planning to shortest path. Some optional novel features exist in the disclosed system: the destination request can come along with further mission description or attributes, which are translated into the cost function (019B). For example for urgent medical evacuation the cost of time delays will be higher than for recreational voyage. The route is planned to minimize the expected overall cost function, taking into account considerations of safety, time, cost, and other possible factors.  & [0198] According to some embodiments, said navigation processor includes 

Regarding claim 17, Blavyas et al. discloses the autonomous vehicle of claim 16, wherein 
determining the low-cost trajectory path through the portion of the multi-dimensional space that minimizes exposure to the constraint areas (([0092] Knowledge and application of physical models of the motion controllers and the vehicle environment, as well as further solving of the mechanical equations of motion for the vehicle allows to obtain the full extent of physically possible motions and trajectories of the vehicle. This in turn allows for search of truly optimal navigation paths among all the paths physically possible for a given vehicle, its controllers and environment. & [0094] The requirement of shorter time on the way may contradict a requirement of low fuel consumption and low cost of navigation. Many other factors are mutually influencing, and optimizing and perfecting the one of them will come on account of other factors. For example, the common fashion is to suggest some kind of “absolute 100%” safety to the passengers and people outside of the vehicle. However the claim that navigation can be performed with 100% safety is a dangerous hypocrisy, based on lack of understanding, and that will inevitably result in the heavy consequences. Consider the vehicle with the passengers inside moving from a start to the destination. Some other vehicle can strike into it, some bystander may jump under the wheels, a bridge over it or beneath it may collapse, and finally earthquakes, tsunamis, terror (which roots can't be described at the time of writing), thunder strikes and even falling meteorites can happen. So to be absolutely safe from certain accidents the vehicle's speed comprises:
determining the set of candidate trajectory paths through the multi-dimensional space (([0033] According to some embodiments of the present invention, for navigation along the path, the appropriate section of the path starting from the current vehicle location, and ended at some sufficient distance along the path, depending by the range of sensors, vehicle speed and other factors is iteratively selected. & [0179] Other limitations of the airplane navigation are that the limitations of weather, wind, visibility, requirement of certain type of airfields for landing, traffic separation etc. Now let us consider the multi-dimensional space, which dimensions are formed by the various parameters characterizing the state of the airplane and its flight: airplane speed, weight, air density, banking angle, state of the flaps, angle of attack, motor thrust, etc. The dimensionality of this space equals to the number of parameters spanning this space. The safe operation of the airplane is secured only within certain limits of these parameters, which are defined by a certain subspace within this parametric space. & [0197] According to some embodiments, determining an initial optimal route includes applying equations of motion to find the vehicle trajectory minimizing said cost function.);
generating a score for each candidate trajectory' path in the set of candidate trajectory paths ([0011] The problem of autonomous navigation can be defined as the problem of displacement of the vehicle in the environment from certain initial position or  and
determining the low-cost trajectory path based at least in part on the scores for each candidate trajectory path in the set of candidate trajectory paths (([0054] The equations presented above describe the motion of the vehicle and can be used to predict its trajectory, and search for optimal control. & [0027] “during movement on the opposite lane the safety risk rises sharply, and therefore in order to minimize the overall cost function the time on the opposite lane should be decreased, which might be attainable by slight exceeding of the legal speed limit.” & [0029] “After receiving the destination request, the system plans the general route. The initial planning of an optimal path is similar to what the modern satellite navigator systems are doing—i.e. they are planning the route from the start to the destination. The difference with the conventional navigator systems is that the path is planned optimizing the overall cost function—including the safety of the journey, and expenses over the fuel, vehicle etc.; also the planned path will include the markings along the way of the expected vehicle speed. & [0030] According to some embodiments of the present invention, the planning stage can be similar to modern navigation aid systems, which are planning to shortest path. Some optional novel features exist in the disclosed system: the destination request can come along with further mission description or attributes, which are translated into the cost function (019B). For example for urgent medical evacuation the cost of time delays will be higher than for recreational voyage. The route is planned to minimize the expected overall cost function, taking into account considerations of safety, time, cost, and other possible factors. & [0047] “Initial 

Regarding claim 18, Blavyas et al. discloses the autonomous vehicle of claim 15, wherein determining the one or more objects of interest that are interacting with the lane sequence associated with the nominal path for the autonomous vehicle comprises determining one or more blocking objects based at least in part on a manner of interaction that an object of interest has with a given lane sequence ([0029] According to some embodiments of the present invention, the navigation system proceeds as follows: After receiving the destination request, the system plans the general route. The initial planning of an optimal path is similar to what the modern satellite navigator systems are doing—i.e. they are planning the route from the start to the destination. The difference with the conventional navigator systems is that the path is planned optimizing the overall cost function—including the safety of the journey, and expenses over the fuel, vehicle etc.; also the planned path will include the markings along the way of the expected vehicle speed. & [0033] According to some embodiments of the present invention, for navigation along the path, the appropriate section of the path starting from the current vehicle location, and ended at some sufficient distance along the path, depending by the range of sensors, vehicle speed and other factors is iteratively selected. & [0184] According to some embodiments, there may be provided an exemplary autonomous vehicle navigation system (AVNS) for automatically navigating a vehicle, which system may comprise: a data storage for storing one or more data sets physically describing one or more areas (e.g. maps);an electronic interface for receiving data relating to the one or more areas from external data sources; an electronic interface for controlling one or more controls of the vehicle; an electronic interface for receiving parameters relating to motion of the vehicle from physical sensors; a navigation processor comprising processing circuitry adapted to determine an initial optimal route for traversing the vehicle from a given point in the one or more areas to 

Regarding claim 19, Blavyas et al. discloses the autonomous vehicle of claim 18, wherein
determining the one or more blocking objects comprises: obtaining feature data descriptive of a first object perceived by the autonomous vehicle ([0136] The processing unit 150 performs the necessary computations, and its operation will be explained later in details; The processing unit receives the data from Vehicle Physical Model 105 and Vehicle Diagnostics sensors 110; Environment Physical model 115 and Environment Measurement sensors 120; Driver, Passengers and load safety model and sensors; And sends control commands to Vehicle controllers 135 through the Vehicle Control module 140. & [0137] Block 160 denotes all the communication interface, including receiving the signals from satellite navigation systems, sending the data towards the further processing at 180, as well as receiving the requested data and processing results.); 
inputting the feature data into a machine-learned blocking classifier model; and receiving a blocking decision as an output of the machine-learned blocking classifier model, wherein the blocking decision describes the first, object as a blocking object or a non-blocking object ([0037] In addition to moving the vehicle along the constructed route, as described above, the navigation system has another important functionality, which is interactive reaction to changes and arising situations. & [0152] Communication 390 may also be used for vehicle to vehicle communication. Communication 390 may be also used to notify other vehicles about navigational intentions and conditions, to be informed about their intentions and to negotiate maneuvers, such as lane changes, crossing road junctions, mutual collision avoidance and so on. In other words, Communication 390 may be used to coordinate navigation of the vehicle with navigation/movement of other vehicles and/or other vehicle navigation systems, to optimize interaction between the vehicles. & [0177] FIG. 9 shows some of the blocks of the automatic driving system implementing the control of the drone. As an example of the drone consider the quad-copter flying drone. However, the figure at least some of the aspects of the figure can relate to flying, sailing, riding drones or vehicles of other kind. Bloc 910 illustrates the continuous tracking of the following problems search for the obstacles, keeping the dynamic and static balance, and following 

Regarding claim 20, Blavyas et al. discloses a computer-implemented method, comprising:
determining, by a computing system that comprises one or more computing devices, one or more objects of interest, having a predetermined manner of interaction with a lane sequence associated with a nominal path for an autonomous vehicle ([0142] 250 is the model of the microenvironment, which is the model of the physical environment in the vehicle's adjacent vicinity, necessary for planning of the current motion, modelling of the response of the motion actuators, search for and prediction of road interrupts and planning of the maneuvering. For the wheeled vehicle the microenvironment may include the 3 dimensional map of the road and the terrain currently surrounding the vehicle, quality and state of the road and terrain surface (e.g. type of surface, if it is wet, icy, covered by snow, dust, gravel, sand, etc.) estimates of the friction coefficients, wind force and direction, precipitation. The microenvironment model includes all the vehicles, people, objects and animals which are close enough to have a chance to interfere with the vehicle's motion.);
generating, by the computing system, at least one constraint for at least one of the one or more objects of interest, wherein the at least one constraint is defined as a constraint area in a multi-dimensional space, the multi-dimensional space comprising at least a time dimension and a distance dimension relative to travel along the nominal path ([0179] Other limitations of the airplane navigation are that the limitations of weather, wind, visibility, requirement of certain type of airfields for landing, traffic separation etc. Now let us consider the multi-dimensional space, which dimensions are formed by the various parameters characterizing the state of the airplane and its flight: airplane speed, weight, air density, banking angle, state of the flaps, angle of attack, motor thrust, etc. The dimensionality of this space equals to the number of parameters spanning this space. The safe operation of the airplane is secured only within certain limits of these parameters, which are defined by a certain subspace within this parametric space. & [0183] FIG. 11 illustrates the mechanism of search for optimal navigation solutions on the example of the cost functions drawn as a function of vehicle speed. It is serving to illustrate the disclosed 
the constraint area identifying regions along the nominal path that the autonomous vehicle cannot be at certain times ([0034] According to some embodiments of the present invention, the detailed desired trajectory along the current section of the path is calculated. It is calculated to continue the current vehicle speed and direction, and minimizing the cost function (019B), taking into account the constraints of the path and local environment, information from sensors perceiving the path, environment, vehicle, passengers and load, legal requirements on the speed and location, physical limitations of the vehicle and its 
Blayvas et al. is not explicitly disclosing “determining a trajectory path through a portion of the multi-dimensional space”, however  NILSSON et al., US 20150073663 A1, teaches MANOEUVER GENERATION FOR AUTOMATED DRIVING and discloses;
determining a trajectory path through a portion of the multi-dimensional space that does not include the constraint area, wherein determining the trajectory path ([0153] Further, according to the present application is also envisaged a method for manoeuvre generation for automated driving on a one-way road of a vehicle (e) hosting the arrangement, the host vehicle (e) further comprising one or more advanced driver assistance systems, where the method comprises the steps of: repeatedly, with a fix time interval, determining a collision free reference trajectory for longitudinal and lateral movement of the host vehicle (e) allowing the host vehicle (e) to retain a desired velocity and maintain the host vehicle in a preferred lane utilizing model predictive control and quadratic program formulation; utilizing a control scheme where the structured environment of the one-way road is exploited in order to linearly formulate collision avoidance constraints, performing the manoeuvre generation through solving the quadratic program, controlling the one or more advanced driver assistance systems to perform the generated manoeuvre.) 
NILSSON et al. teaches that these features are useful in order to determine a collision free reference trajectory for longitudinal and lateral movement of the host vehicle allowing the host vehicle.
NILSSON et al. with the system disclosed by Blayvas et al. in order to determine a collision free reference trajectory for longitudinal and lateral movement of the host vehicle in order to linearly formulate collision avoidance constraints and to control the one or more advanced driver assistance systems to perform the generated manoeuvre (see para.[0014]).
Further, Blayvas et al. in view of NILSON et al. is not explicitly disclosing “determining the trajectory path based at least in part on the scoring of the candidate trajectory paths”, however  Valois, US 20170343654 A1, teaches  VEHICLE SENSOR CALIBRATION SYSTEM and discloses; comprises:
determining a set of candidate trajectory paths through the multi-dimensional space.
scoring the candidate trajectory paths in the set of candidate trajectory paths, and 
determining the trajectory path based at least in part on the scoring of the candidate trajectory paths ([0052] In certain implementations, the event logic 324 can trigger low level responses to detected events. A detected event can correspond to a roadway condition, obstacle, or object of interest which, when detected, poses a potential hazard or threat of collision to the vehicle 300. By way of example, a detected event can include an object in the road segment, heavy traffic ahead, and/or wetness or other environmental conditions on the road segment. The event logic 324 can use sensor data 311 from cameras, LIDAR, radar, sonar, or various other image or sensor component sets in order to detect the presence of such events as described. For example, the event logic 324 can detect potholes, debris, objects projected to be on a collision trajectory, and the like. Thus, the event logic 324 can detect events which enable the control system 320 to make evasive actions or plan for any potential hazards. & [0053] When events are detected, the event logic 324 can signal an event alert 329 that can classify the event and indicates the type of avoidance action to be performed. Additionally, the control system 320 can determine whether an event corresponds to a potential incident with a human driven vehicle, a pedestrian, or other human entity external to the SDV 300. In turn, the vehicle control 328 can determine a low level response based on a score or classification of the event. Such response can correspond to an event avoidance action 323, or an action that the vehicle 300 can perform to maneuver the vehicle 300 based on the detected event and its score or classification. By way of example, the vehicle response can include a slight or sharp vehicle maneuver for avoidance using a steering control mechanism and/or braking component. The event avoidance action 323 can be signaled through the commands 335 for controllers 340 of the vehicle interface subsystem 350.):
Valois et al. teaches that these features are useful in order to provide the sensor system of the SDV with a sensor view of the plurality of fiducial targets.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Valois et al. with the system disclosed by Blayvas et al. in order to provide “full vehicle” calibration techniques of self-driving vehicle (SDV) sensor systems involve a complete accuracy and position calibration with all sensors in their final location on the SDV (see para. [0009]).
Further Blavyas et al discloses;
determining, by the computing system, a motion plan based at least in part on the trajectory path (([0020] Knowledge and application of physical models of the motion controllers and the vehicle environment, as well as further solving of the mechanical equations of motion for the vehicle allows to obtain the full extent of physically possible motions and trajectories of the vehicle. This in turn allows for search of truly optimal navigation paths among all the paths physically possible for a given vehicle, its controllers and environment. & [0029] According to some embodiments of the present invention, the navigation system proceeds as follows: After receiving the destination request, the system plans the general route. The initial planning of an optimal path is similar to what the modern satellite navigator systems are doing—i.e. they are planning the route from the start to the destination. The difference with the conventional navigator systems is that the path is planned optimizing the overall cost function—including the safety of the journey, and expenses over the fuel, vehicle etc.; also the planned path will include the markings along the way of the expected vehicle speed.); and
controlling, by the computing system, motion of the autonomous vehicle based at least in part on the motion plan (([0040] Continuously look for the new road interrupt. The road interrupt is an event of change of the environment such that the planned motion along the latest planned route will result in collision or endangering of the vehicle, its passengers or people, animals or property outside the vehicle. Upon detection of the road interrupt, the system calculates the optimal reaction that eliminates or minimizes the ‘cost’, and performs it. The criteria of optimality for the trajectory change may include the safety of the passengers and people, safety of the vehicle and surrounding vehicles and property, traffic rules and prescriptions, comfort of the passengers, time and cost of travel, etc. The optimal change of the trajectory can be calculated by solution of the constrained minimization problem where the criteria of optimality are included into the cost function, and the solutions are constrained by physical limitations of the vehicle capabilities, navigation space and traffic rules, and physical environment. Upon calculation of the optimal change of the vehicle trajectory and route, they are updated and further vehicle motion is executed along the updated trajectory.).


Response to Arguments

Regarding Claim interpretation : 
Based on the amended claims, claim limitations do not use the word “means” (or “step”) and therefore no claim is being interpreted under 35 U.S.C. 112(f). However, office action has standard statement unless any claim element specified.

Regarding Rejections under 35 U.S.C.  102 and 103
Applicant’s arguments, see Applicant Arguments/Remarks pages 9-10, filed on 06/01/2021, with respect to claim(s) 1-20 have been considered but are moot because the new ground 

Regarding claims 1-20; Blayvas et al., Pub. No.: US 20170090478 A1, in view of NILSSON et al., Pub. No.: US 20150073663 A1, further in view of Valois, Pub. No.: US 20170343654 A1 , discloses each and every element of the subject claims either expressly or inherently. Therefore, the argument do not apply to any of the references being used in the current rejection.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Djuric; Nemanja et al.	US 20200272160 A1	Motion Prediction for Autonomous Devices
Bradley; David McAllister et al.	US 20190220014 A1	Systems and Methods for Streaming Processing for Autonomous Vehicles
Gochev; Kalin Vasilev et al.	US 20190161080 A1	Autonomous Vehicle Motion Control Systems and Methods
Liu; Chenggang et al.	US 20190346851 A1	Initial Trajectory Generator for Motion Planning System of Autonomous Vehicles
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665